  4:20-cv-03095-JMG-CRZ Doc # 63 Filed: 03/16/21 Page 1 of 4 - Page ID # 210




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRENT ARNOLD,

                  Plaintiff,                            4:20CV3095

      vs.
                                                          ORDER
LOANCARE, LLC, and   EXPERIAN
INFORMATION SOLUTIONS, INC.,

                  Defendants.


      After conferring with counsel,

      IT IS ORDERED:

      1)    Based on the representations of counsel:

      a.    The written discovery served by Plaintiff on March 4, 2021 will be
            answered (rather than objected to) by Experian, and that with those
            answers, a 30(b)(6) deposition of Experian will not be necessary,
            Plaintiff’s written discovery is deemed timely served, with Experian’s
            responses due on or before April 5, 2021.

      b.    The parties shall schedule the 30(b)(6) deposition of Experian to be
            held after April 30, 2021.

      2)    A settlement conference will be held before the undersigned
magistrate judge with counsel and representatives of the parties on April 21,
2021, beginning at 11:00 a.m. Central time by Zoom. The parties' representatives
and/or counsel shall be prepared to participate and negotiate a settlement of this
case during the conference.

      3)     Unless excused by order of the court, clients or client
representatives with complete authority to negotiate and consummate a
settlement shall be in attendance at the settlement conference. This requires the
  4:20-cv-03095-JMG-CRZ Doc # 63 Filed: 03/16/21 Page 2 of 4 - Page ID # 211




presence of the client or if a corporate, governmental, or other organizational
entity, an authorized representative of the client. The defendant’s representative
must have the authority to commit the defendant to pay, in the representative's
own discretion, the amount needed to settle the case; the plaintiff’s
representative must have the authority, in the representative's own discretion, to
authorize dismissal of the case with prejudice, or to accept the amount offered
and needed to settle the case. If board approval is required to authorize
settlement, the attendance of at least one sitting member of the board (preferably
the chairperson) authorized to settle as described above is required. Any
insurance company that is a party or is contractually required to defend or to pay
damages, if any, assessed within its policy limits in this case must have a fully
authorized settlement representative present. Counsel are responsible for timely
advising any involved non-party insurance company of the requirements of this
order. If trial counsel has been fully authorized to commit the client to pay or to
accept in settlement the amount last proposed by the opponent, in counsel's sole
discretion, the client, client representative, or insurance company representative,
as applicable, need not attend. The purpose of this requirement is to have in
attendance a representative who has both the authority to exercise his or her
own discretion, and the realistic freedom to exercise such discretion without
negative consequences, in order to settle the case during the settlement
conference without consulting someone else who is not physically present. In the
event counsel for any party is aware of any circumstance which might cast doubt
on a client’s compliance with this paragraph, s/he shall immediately discuss the
circumstance with opposing counsel to resolve it before the settlement
conference, and, if such discussion does not resolve it, request a telephone
conference with the court and counsel.

       4)    If a party fails to comply with paragraph (3) of this order, the
settlement conference will be cancelled and costs, attorney fees, and sanctions
may be imposed by the court against the non-complying party, counsel for that
party, or both.

      5)     Prior to the settlement conference, counsel shall:
           • discuss settlement with their respective clients and insurance
             representatives;
           • exchange with opposing counsel proposals for settlement so the
             parameters of settlement have been explored well in advance; and
  4:20-cv-03095-JMG-CRZ Doc # 63 Filed: 03/16/21 Page 3 of 4 - Page ID # 212




         • discuss any non-negotiable items, including both monetary and
           nonmonetary terms.

       If as a result of such discussions, counsel for any party believes that the
parties' respective settlement positions are so divergent, or for any other reason,
that settlement is not reasonably possible in this matter, he or she shall seek a
conference with the undersigned magistrate judge and opposing counsel, by
telephone or otherwise, to determine whether the settlement conference should
be canceled or postponed. To avoid unnecessarily incurring expenses if the
settlement conference is canceled or postponed, any request for a conference to
discuss cancellation or postponement must be made on or before April 12, 2021.

       6)      Counsel shall submit a confidential settlement statement to the
undersigned by email to zwart@ned.uscourts.gov no later than April 16, 2021,
setting forth:
          • the relevant positions of the parties concerning factual issues, issues
               of law, damages;
          • the settlement negotiation history of the case, including a recitation
               of any specific demands and offers that have been conveyed; and
          • any non-negotiable monetary or nonmonetary settlement terms, and
               the opposing party’s position regarding such terms.

       The court will review the terms set forth in the confidential settlement
statements and determine whether a telephone conference will be necessary in
advance of the conference, or if the parties’ respective settlement positions are
so divergent that a settlement is not reasonably possible in this matter. Since the
undersigned magistrate judge will have no further substantive involvement in this
case, this statement should describe candid and confidential interests or
positions that in counsel’s opinion may be preeminent in negotiating a settlement;
copies should NOT be served on opposing counsel or parties.

       7)   Notwithstanding the provisions of Rule 408, Fed. R. Evid., all
statements made by the parties relating to the substance or merits of the case,
whether written or oral, made for the first time during the settlement conference
shall be deemed to be confidential and shall not be admissible in evidence for
any reason in the trial of the case, should the case not settle. This provision does
  4:20-cv-03095-JMG-CRZ Doc # 63 Filed: 03/16/21 Page 4 of 4 - Page ID # 213




not preclude admissibility in other contexts, such as pursuing a motion for
sanctions regarding the settlement conference.

     Dated this 16th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
